Judgment so far as appealed from unanimously affirmed; and the plaintiff-respondent and the defendant-respondent, Thomas J. Hughes Construction Co., Inc. recover of the defendant-appellant, Consolidated Edison Company of New York, Inc., the costs of this appeal; and the third-party defendant-respondent, J. Harry McNally Mason Corp. recover of the third-party plaintiff-appellant, Thomas J. Hughes Construction Co., Inc. the costs of this appeal. No opinion.
Concur — Frank, J. P., Valente, McNally, Stevens and Bastow, JJ.